Citation Nr: 0409196	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA benefits.

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by which the 
RO determined the appellant may not be recognized as the 
surviving spouse of the veteran for VA purposes.  The 
appellant filed a notice of disagreement in January 2003, the 
RO issued a statement of the case in March 2003, and the 
appellant perfected her appeal later that month.  


FINDINGS OF FACT

1.  The appellant and the veteran were married from July 1974 
to November 1995.

2.  The veteran died in October 1997.

3.  The appellant and the veteran were divorced in 1995.  


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of receiving VA benefits.  38 U.S.C.A. 
§§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.206 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision (the January 2003 decision) was made 
prior to VCAA notice.  The Board finds, however, that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

As indicated, a January 2003 decision determined the 
appellant could not be recognized as the veteran's surviving 
spouse for the purpose of receiving VA death benefits.  Only 
after that decision was promulgated did the AOJ, in July 
2003, provide notice to the claimant as prompted by the VCAA.  
Nevertheless, the claimant was also sent notice of the 
January 2003 decision at issue and a statement of the case in 
March 2003, the latter of which also contained the language 
found in the VCAA, as well as the criteria for establishing 
entitlement to the benefits sought.   

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim for benefits, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without any deference to the AOJ's decision.  As provided 
by 38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination", as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the appellant was afforded an 
opportunity to submit additional evidence for readjudication 
of her claim.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Regarding the duty to assist, the RO has obtained the 
information pertinent to the claim including, the parties 
marriage certificate, judgment of divorce, death certificate 
and all statements and evidence submitted by the appellant, 
and this evidence has been reviewed by the RO and the Board.

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case could not 
possibly benefit the appellant.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Claim for entitlement to VA death benefits

In November 1996, the veteran filed a VA Form 21-526 
(Application for Compensation or Pension).  The veteran 
stated in this form that he had been married twice in his 
life, first to M.A. in February 1939, which terminated in her 
death in November 1966, and to the appellant from 1984 to 
November 1995, terminating in divorce.  The veteran was 
awarded non-service connected pension in a rating decision 
dated March 5, 1997.  The veteran died in October 1997, at 
which time his daughter applied for and was awarded burial 
benefits.

In September 2002, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse or Child). Therein she 
indicated that she was seeking VA benefits on the basis that 
the parties' marriage was terminated upon the veteran's 
death.  In a statement dated in December 2002, she further 
indicated that the parties were forced to divorce when the 
veteran was confined to a wheelchair and went to live with 
his daughter and the appellant went to live with her son.  
She stated that she continued to visit the veteran until she 
was no longer able to do so because of her health and that 
there were no other problems with the marriage.  She asserts 
that the parties' divorce was solely a way for the appellant 
to be eligible for health benefits unavailable to her as a 
married person.  Also associated with the file is a Judgment 
of Divorce reflecting the appellant's divorce from the 
veteran in 1995.  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death. 38 
U.S.C.A. § 101(3) (West 2002).  

Under 38 C.F.R. § 3.205(a) (2003), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.  In the 
absence of conflicting information, proof of a legally valid 
marriage which meets the requirements of 38 C.F.R. 
§ 3.205(a), along with a certified statement from the 
claimant concerning the dissolution of any prior marriage, 
may be accepted as establishing a valid marriage so long as 
the evidence is corroborated by the evidence of record. See 
38 C.F.R. § 3.205(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

In this case, the appellant has acknowledged she and the 
veteran married in 1974, and then divorced and began to live 
apart in 1995, but they had done so on the advice of their 
legal counsel in order to receive certain health benefits at 
that time which they understood to be otherwise unavailable.  
It has neither been contended or shown that the appellant's 
divorce from the veteran was invalid or that the appellant 
continued to live with the veteran from 1995 to October 1997, 
the time of the veteran's death.  Rather, by the appellant's 
own admission, the veteran moved to live with his daughter in 
1995, just after their divorce and she with her son.  

Under these circumstances, it is clear the appellant was not 
married to the veteran at the time of his death, and may not 
be considered the surviving spouse of the veteran for VA 
purposes.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



